UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6522



ROBERT EARL VANCE,
                                                 Plaintiff - Appellant,

          versus


NFN IRBY, Officer; NFN RHODES, Sergeant; J.
WILLIAMS, Sergeant; OFFICER MCDANIEL,

                                                Defendants - Appellees,

          and

PERRY CORRECTIONAL INSTITUTION,

                                                              Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(CA-03-3826-8-27)


Submitted:   August 22, 2005                 Decided:   December 7, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Earl Vance, Appellant Pro Se. William Benson Darwin, Jr.,
Ginger Dee Goforth, HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A.,
Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Earl Vance appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.     See Vance v. Irby,

No. CA-03-3826-8-27 (D.S.C. Mar. 29, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -